DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-17 and 20 are pending.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 	This application is a continuation application of U.S. Application No. 14/364,623, filed June 11, 2014, now abandoned, which is the 371 filing of  PCT/US2012/069212, filed December 12, 2012, which claims the benefit of priority to U.S. Provisional Application No. 61/569,765, filed December 12, 2011.
The first line of the specification requires updating. It is noted that the substitute specification filed 12/12/2018 deletes most of the priority information. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the previous objections to the specification and claims and previous rejections under 35 USC 112, second.
Applicants have deleted the word “said” in claim 1, line 4. In lieu of a non-compliant memo, it is noted here that deletions and additions should eb accompanied by markings for the amendment to be proper. 


Claim Objections
Claims 4 and 20 are objected to because of the following informalities: grammatically, the “and” in the middle of the Markush group in claim 4 should be deleted and a comma inserted after miRNA to put this claim in proper format. 
The term “said recovered rLV” in claim 20 would be more accurate as –the recovered rLV-- as “said” is typically reserved for exact recitation of terms and “the” for reference back .
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This is a new rejection necessitated by applicants’ amendment. 
Claim 6 is in improper form by reciting “interleukins (IL1-IL-17)”. It is unclear if all of the interleukins or a selecting thereof are part of the claim. It would be remedial to recite –an interleukin selected from the group consisting of IL1-IL-17--. As well each of the generically recited limitations requires an article “an” or “a”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desprez et al (US 20060234273) or Schauber et al (Gene Therapy, 2004, pages 266-275) in view of Zhao et al (Journal of Structural Biology, 2011, 209–215) and Garearts et al (J Gene Med 2005; 7: 1299–1310) and Doms (US 20020183247) and Hall (US 6,171,591) and Sastry et al (Human Gene Therapy, 2004, pages 221-226). This is a new rejection necessitated by applicants’ amendment. 
Use of Calcium Chloride (calcium phosphate transfection) was known in the art wherein plasmids for viral production are mixed with calcium chloride and added dropwise to cells after which the rLV is collected twice see Desprez ¶0297 and Schauber. It is noted that Schauber teaches a total of 64 hours however, the combination of references demonstrates that the range is variable and encompasses the 60-hour range. 
The step of adding the transfection mix at a controlled speed is represented by the art. There are several methods of adding CaCl2-DNA mixtures to the cell. The above references add the transfection mix “dropwise” which would be “controlled” in that the pipette allows a drop at a time. As well, other references teach addition of the mix by robotics (see Zhao et al). 
Geraerts et al teach methods of purification wherein TFF followed by centrifugation and ultracentrifugation are used to purify lentivirus (see e.g. page 1305, col 2 and 1300, col 2).

increased 1800-fold and 900-fold for transducing units and p24 concentration, respectively.

The titer is at least 109.
            Hence, comparing the steps
TFF 	TFF
Enzyme
Centrifuge	Centrifuge
Add surfactant
Ultracentrifugation	Ultracentrifugation

Therefore, the missing portion of this invention from Geraerts are the use of enzymes to degrade contaminants after TFF and the use of surfactant prior to sucrose. 
	           Use of surfactants prior to sucrose gradients is known to improve purification methods. Doms et al teach methods in which the viral pellet is suspended in surfactant and loaded onto sucrose gradients (see e.g. ¶0295) and a pharmaceutical carrier (see e.g. ¶0096). Hall similarly teaches methods occurring this way (see col 18, lines 53-57). 
              Use of Benzonase was shown to eliminate plasmid DNA and improve vector purity as shown by Sastry et al (see e.g. page 225, col 2). 	
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of TFF purification accompanied by sucrose gradient as taught by Geraerts with the method of Desprez or Schauber et al as well as use of surfactants and benzonase as taught by Doms, Hall and Sastry. Such a modification would have resulted in a method encompassed by the instant claims. As noted above: 1) Desprez or Schauber et al prepare rLV using Ca-phosphate followed by removing supernatant only two times and placing in cold storage; 2) Garearts teaches steps of purification 3) Sastry et al teach improvement of Lv production using benzonase and 4) Doms and Hall teach that surfactants with sucrose gradients is an improved step in the art of Lv 
Geraerts teach production of 109 or 1010 TU/mL (see page 1299).
Schauber et al teach 293 cells (see page 267).


Claims 4-9, 11, 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desprez et al (US 20060234273) or Schauber et al (Gene Therapy, 2004, pages 266-275) in view of Zhao et al (Journal of Structural Biology, 2011, 209–215) and Garearts et al (J Gene Med 2005; 7: 1299–1310) and Doms (US 20020183247) and Hall (US 6,171,591) and Sastry et al (Human Gene Therapy, 2004, pages 221-226) as applied to Claims 1-3, 10 and 13-17, and further in view of Dropulic et al (US 20080254008; see entire document) and Elling et al (US 20190085325; see entire document) and Sabatini et al et al (US 20100173928; see entire document) or Kim et al (US 20200309779; see entire document) and Hauber et al (Human Gene Therapy Methods, 2018 published online 6/2017, pages 104-113; see entire document) and Buschmann et al (US 20090075383). This is a new rejection necessitated by applicants’ amendment. 
Regarding claims 4-8, the methods above teach preparation of lentivirus for gene delivery but do not provide specific genes.  However, the art of inserting beneficial genes using lentivirus was well known in the art. In fact, Dropulic et al teach, lentiviral vectors prepared by similar methods of Ca-Phosphate transfections wherein the virus are purified by TFF and sucrose gradients.  Genes expressed by the virus include siRNA, Interleukin, PDGF, Factor VIII and more (¶ 0007, 0075 and 0078).

In regards to claims 11 and 12, the range of collection times is shown to be desirable in a range that covers the recited ranges see Elling et al (¶0136) wherein Sabatini et al each collected at only 36 and 60 hours after transfection (¶0079) wherein Kim teaches that the cells are collected twice only at 36 and 48 hours. The difference between 32 and 36 appears to be technical in substance wherein 32 is also a well-known collection time. 
Finally, admixing lentivirus with surfactant as demonstrated by Hauber et al is shown to improve its used related to claim 20.  
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to insert the genes of Dropulic et al in the vectors of the prior art wherein the use of various time points for collection is an effects variable factor that is known in the art as demonstrated by Elling, Sabatini and Kim. Such a modification would have resulted in a method encompassed by the instant claims. As noted above: 1) Desprez or Schauber et al prepare rLV using Ca-phosphate followed by removing supernatant only two times and placing in cold storage; 2) Garearts teaches steps of purification 3) Sastry et al teach improvement of Lv production using benzonase and 4) Doms, Hauber and Hall teach that surfactants with sucrose gradients is an improved step in the art of Lv production 5) Dropulic demonstrates that any variety of genes are used with lentivirus and 6) Elling, Kim and Sabatini demonstrate that 32, 36, 52 and 60 are known times of collection and 7) Buschmann et al teach the benefits of using pH 7.1 . Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved use in lentivirus therapy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633